 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     MARIA SOTO, an individual,                Case No. 8:18-cv-02012 JLS (JDEx)
11
               Plaintiff,                      STIPULATION AND PROPOSED
12                                             PROTECTIVE ORDER
13        v.
                                               Complaint Filed: October 3, 2018
14 REMINGTON COSTA MESA                        Trial Date:
   EMPLOYERS, LLC, a Delaware                  District Judge: Hon. Josephine L. Staton
15 Limited Liability Company, and                                Courtroom 10A, Santa
   DOES 1 through 100, inclusive,                                Ana
16                                             Magistrate Judge: Hon. John D. Early
               Defendants.                                       Courtroom 6A, Santa Ana
17

18

19

20

21

22

23

24

25

26

27

28

                                                             Case No. 8:18-cv-02012 JLS (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 1         1.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than pursuing this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7 not confer blanket protections on all disclosures or responses to discovery and that the

 8 protection it affords from public disclosure and use extends only to the limited

 9 information or items that are entitled to confidential treatment under the applicable

10 legal principles.

11         2.    GOOD CAUSE STATEMENT
12         Good cause exists for the entry of this stipulated pretrial protective order as
13 follows:

14         In this action, plaintiff Maria Soto ("Plaintiff") asserts claims for disability
15 discrimination, failure to accommodate disabilities, failure to engage in the interactive

16 process, failure to prevent discrimination, wrongful termination, retaliation, violation

17 of CFRA, retaliation in violation of CFRA, failure to provide meal and rest periods,

18 failure to comply with itemized wage statements, and failure to timely pay wages.

19         Based on the nature of this case, the allegations asserted by Plaintiff, and the
20 discovery requests anticipated in this action, the parties reasonably anticipate that

21 documents, materials, and other information to be exchanged in discovery may reveal

22 private, confidential, and/or proprietary information of Defendant's business policies

23 and practices, among other things. This action is likely to involve personnel records,

24 personnel policies, documents related to complaints regarding discrimination,

25 harassment, or retaliation, documents related to any investigation into any complaints,

26 medical records, trade secrets, valuable research, development, commercial, financial,

27 technical and/or proprietary information for which special protection from public

28
                                              1              Case No. 8:18-cv-02012 JLS (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 1   disclosure and from use for any purpose other than prosecution of this action is
 2   warranted.
 3         Such materials, to the extent they are discoverable in this action, could reveal
 4   confidential information concerning: Defendant's employment practices, Defendant's
 5   business operations, Defendant's services, Defendant's finances, Defendant's
 6   customers, Defendant's employees and their confidential information, and information
 7   otherwise generally unavailable to the public, or which may be privileged or otherwise
 8   protected from disclosure under state or federal statutes, court rules, case decisions, or
 9   common law.
10         Due to the nature of the information described herein, Defendant's business
11 interests may suffer harm if such information is disclosed publicly. Potential harm

12 that may result from the public disclosure of such information may include, but is not

13 limited to, economic losses, loss of competitive advantages, and diminution of good-

14 will.    Accordingly, to expedite the flow of information, to facilitate the prompt
15   resolution of disputes over confidentiality of discovery materials, to adequately protect
16 information the parties are entitled to keep confidential, to ensure that the parties are

17 permitted reasonable necessary uses of such material in preparation for and in the

18 conduct of trial, to address their handling at the end of the litigation, and serve the ends

19 of justice, a protective order for such information is justified in this matter. It is the

20 intent of the parties that information will not be designated as confidential for tactical

21 reasons and that nothing be so designated without a good faith belief that it has been

22 maintained in a confidential, non-public manner, and there is good cause why it should

23 not be part of the public record of this case.

24         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
25         The parties further acknowledge, as set forth in Section 14.3, below, that this
26   Stipulated Protective Order does not entitle them to file confidential information under
27   seal; Local Civil Rule 79-5 and the Standing Order of Judge Staton set forth the
28   procedures that must be followed and the standards that will be applied when a party
                                               2              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1   seeks permission from the court to file material under seal.          There is a strong
 2   presumption that the public has a right of access to judicial proceedings and records in
 3   civil cases. In connection with non-dispositive motions, good cause must be shown to
 4   support a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d
 5   1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11
 6   (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis.
 7   1999) (even stipulated protective orders require good cause showing), and a specific
 8   showing of good cause or compelling reasons with proper evidentiary support and
 9 legal justification, must be made with respect to Protected Material that a party seeks

10 to file under seal. The parties’ mere designation of Disclosure or Discovery Material

11 as CONFIDENTIAL does not — without the submission of competent evidence by

12 declaration, establishing that the material sought to be filed under seal qualifies as

13 confidential, privileged, or otherwise protectable—constitute good cause.

14         Further, if a party requests sealing related to a dispositive motion or trial, then
15 compelling reasons, not only good cause, for the sealing must be shown, and the relief

16 sought shall be narrowly tailored to serve the specific interest to be protected. See

17   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
18   or type of information, document, or thing sought to be filed or introduced under seal,
19   the party seeking protection must articulate compelling reasons, supported by specific
20 facts and legal justification, for the requested sealing order. Again, competent evidence

21 supporting the application to file documents under seal must be provided by

22 declaration.

23         Any document that is not confidential, privileged, or otherwise protectable in
24 its entirety will not be filed under seal if the confidential portions can be redacted. If

25 documents can be redacted, then a redacted version for public viewing, omitting only

26 the confidential, privileged, or otherwise protectable portions of the document, shall

27 be filed. Any application that seeks to file documents under seal in their entirety should

28 include an explanation of why redaction is not feasible.
                                               3              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1         4.    DEFINITIONS
 2               4.1.   Action: this pending federal lawsuit, Case No. 8:18-cv-02012 JLS
 3 (JDEx).

 4               4.2.   Challenging Party: a Party or Non-Party that challenges the
 5 designation of information or items under this Order.

 6               4.3.   “CONFIDENTIAL” Information or Items: information (regardless
 7   of how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 9 Good Cause Statement.

10               4.4.   Counsel: Outside Counsel of Record and House Counsel (as well
11 as their support staff).

12               4.5.   Designating Party: a Party or Non-Party that designates
13 information or items that it produces in disclosures or in responses to discovery as

14 “CONFIDENTIAL.”

15               4.6.   Disclosure or Discovery Material: all items or information,
16 regardless of the medium or manner in which it is generated, stored, or maintained

17 (including, among other things, testimony, transcripts, and tangible things), that are

18 produced or generated in disclosures or responses to discovery.

19               4.7.   Expert: a person with specialized knowledge or experience in a
20 matter pertinent to the litigation who has been retained by a Party or its counsel to

21 serve as an expert witness or as a consultant in this Action.

22               4.8.   House Counsel: attorneys who are employees of a party to this
23 Action. House Counsel does not include Outside Counsel of Record or any other

24 outside counsel.

25               4.9.   Non-Party:    any    natural   person,     partnership,   corporation,
26 association or other legal entity not named as a Party to this action.

27               4.10. Outside Counsel of Record: attorneys who are not employees of a
28 party to this Action but are retained to represent a party to this Action and have
                                              4              Case No. 8:18-cv-02012 JLS (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 1   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 2   appeared on behalf of that party, and includes support staff.
 3                4.11. Party: any party to this Action, including all of its officers,
 4 directors, employees, consultants, retained experts, and Outside Counsel of Record

 5 (and their support staffs).

 6                4.12. Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.

 8                4.13. Professional Vendors: persons or entities that provide litigation
 9 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

10 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

11 their employees and subcontractors.

12                4.14. Protected Material: any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL,” including personnel policies, personnel records,

14 records containing information regarding medical or other private information of third

15 parties, documents related to any complaints of harassment, discrimination, and

16 retaliation and investigations into such complaints, financial information of Defendant

17 or third parties, and documents related to any Collective Bargaining Agreement

18 (including negotiations or grievances thereunder).

19                4.15. Receiving Party: a Party that receives Disclosure or Discovery
20 Material from a Producing Party.

21         5.     SCOPE
22         The protections conferred by this Stipulation and Order cover not only Protected
23   Material (as defined above), but also (1) any information copied or extracted from
24   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
25   Material; and (3) any testimony, conversations, or presentations by Parties or their
26   Counsel that might reveal Protected Material.
27   ///
28   ///
                                                 5              Case No. 8:18-cv-02012 JLS (JDEx)
                                 STIPULATION AND PROTECTIVE ORDER
 1          Any use of Protected Material at trial shall be governed by the orders of the trial
 2   judge and other applicable authorities. This Order does not govern the use of Protected
 3   Material at trial.
 4          6.     DURATION
 5          Once a case proceeds to trial, information that was designated as
 6   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 7   as an exhibit at trial becomes public and will be presumptively available to all
 8   members of the public, including the press, unless compelling reasons supported by
 9   specific factual findings to proceed otherwise are made to the trial judge in advance of
10   the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
11   for sealing documents produced in discovery from “compelling reasons” standard
12   when merits-related documents are part of court record). Accordingly, the terms of
13   this protective order do not extend beyond the commencement of the trial.
14          7.     DESIGNATING PROTECTED MATERIAL
15                 7.1.   Exercise of Restraint and Care in Designating Material for
16   Protection. Each Party or Non-Party that designates information or items for protection
17   under this Order must take care to limit any such designation to specific material that
18   qualifies under the appropriate standards. The Designating Party must designate for
19   protection only those parts of material, documents, items or oral or written
20   communications that qualify so that other portions of the material, documents, items
21   or communications for which protection is not warranted are not swept unjustifiably
22   within the ambit of this Order.
23          Mass, indiscriminate or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper purpose
25   (e.g., to unnecessarily encumber the case development process or to impose
26 unnecessary expenses and burdens on other parties) may expose the Designating Party

27 to sanctions.

28 / / /
                                               6              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4                7.2.   Manner and Timing of Designations. Except as otherwise provided
 5   in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
 6   that qualifies for protection under this Order must be clearly so designated before the
 7   material is disclosed or produced.
 8         Designation in conformity with this Order requires:
 9                (a)    for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial
11   proceedings), that the Producing Party affix at a minimum, the legend
12   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
13 contains protected material. If only a portion of the material on a page qualifies for

14 protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

15 by making appropriate markings in the margins).

16         A Party or Non-Party that makes original documents available for inspection
17 need not designate them for protection until after the inspecting Party has indicated

18 which documents it would like copied and produced. During the inspection and before

19 the designation, all of the material made available for inspection shall be deemed

20 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

21 copied and produced, the Producing Party must determine which documents, or

22 portions thereof, qualify for protection under this Order. Then, before producing the

23 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

24 to each page that contains Protected Material. If only a portion of the material on a

25 page qualifies for protection, the Producing Party also must clearly identify the

26 protected portion(s) (e.g., by making appropriate markings in the margins).

27 / / /

28 / / /
                                               7              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1                (b)    for testimony given in depositions that the Designating Party
 2   identifies the Disclosure or Discovery Material on the record, before the close of the
 3   deposition all protected testimony.
 4                (c)    for information produced in some form other than documentary
 5 and for any other tangible items, that the Producing Party affix in a prominent place

 6 on the exterior of the container or containers in which the information is stored the

 7 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

 8 protection, the Producing Party, to the extent practicable, shall identify the protected

 9 portion(s).

10                7.3.   Inadvertent Failures to Designate. If timely corrected, an
11   inadvertent failure to designate qualified information or items does not, standing alone,
12   waive the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16          8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17                8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s Scheduling
19 Order.

20                8.2.   Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37-1 et seq.
22                8.3.   Joint Stipulation. Any challenge submitted to the Court shall be via
23   a joint stipulation pursuant to Local Rule 37-2.
24                8.4.   The burden of persuasion in any such challenge proceeding shall
25 be on the Designating Party. Frivolous challenges, and those made for an improper

26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

27 may expose the Challenging Party to sanctions. Unless the Designating Party has

28 waived or withdrawn the confidentiality designation, all parties shall continue to afford
                                                 8              Case No. 8:18-cv-02012 JLS (JDEx)
                                 STIPULATION AND PROTECTIVE ORDER
 1   the material in question the level of protection to which it is entitled under the
 2   Producing Party’s designation until the Court rules on the challenge.
 3         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4               9.1.   Basic Principles. A Receiving Party may use Protected Material
 5   that is disclosed or produced by another Party or by a Non-Party in connection with
 6   this Action only for prosecuting, defending or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a Receiving
 9   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13               9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
16   only to:
17               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
18 well as employees of said Outside Counsel of Record to whom it is reasonably

19 necessary to disclose the information for this Action;

20               (b)    the officers, directors, and employees (including House Counsel)
21 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

22               (c)    Experts (as defined in this Order) of the Receiving Party to whom
23 disclosure is reasonably necessary for this Action and who have signed the

24 “Acknowledgment and Agreement to Be Bound” (Exhibit A) the court and its

25 personnel;

26               (d)    court reporters and their staff;
27 / / /

28 / / /
                                              9              Case No. 8:18-cv-02012 JLS (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 1                  (e)   professional jury or trial consultants, mock jurors, and Professional
 2 Vendors to whom disclosure is reasonably necessary for this Action and who have

 3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4                  (f)   the author or recipient of a document containing the information or
 5 a custodian or other person who otherwise possessed or knew the information;

 6                  (g)   during their depositions, witnesses, and attorneys for witnesses, in
 7   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 8   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 9   will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15                  (h)   any mediators or settlement officers and their supporting
16   personnel, mutually agreed upon by any of the parties engaged in settlement
17   discussions.
18         10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
19                  PRODUCED IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23                  (a)   promptly notify in writing the Designating Party. Such notification
24   shall include a copy of the subpoena or court order;
25                  (b)   promptly notify in writing the party who caused the subpoena or
26   order to issue in the other litigation that some or all of the material covered by the
27   subpoena or order is subject to this Protective Order. Such notification shall include a
28   copy of this Stipulated Protective Order; and
                                               10              Case No. 8:18-cv-02012 JLS (JDEx)
                                STIPULATION AND PROTECTIVE ORDER
 1                (c)   cooperate with respect to all reasonable procedures sought to be
 2   pursued by the Designating Party whose Protected Material may be affected. If the
 3   Designating Party timely seeks a protective order, the Party served with the subpoena
 4   or court order shall not produce any information designated in this action as
 5   “CONFIDENTIAL” before a determination by the court from which the subpoena or
 6   order issued, unless the Party has obtained the Designating Party’s permission. The
 7   Designating Party shall bear the burden and expense of seeking protection in that court
 8   of its confidential material and nothing in these provisions should be construed as
 9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
10   directive from another court.
11         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12                PRODUCED IN THIS LITIGATION
13                (a)   The terms of this Order are applicable to information produced by
14   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the remedies
16   and relief provided by this Order. Nothing in these provisions should be construed as
17   prohibiting a Non-Party from seeking additional protections.
18                (b)   In the event that a Party is required, by a valid discovery request,
19   to produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                      (1)    promptly notify in writing the Requesting Party and the
23   Non-Party that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                      (2)    promptly provide the Non-Party with a copy of the
26   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
27   reasonably specific description of the information requested; and
28   ///
                                              11              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1                       (3)   make the information requested available for inspection by
 2   the Non-Party, if requested.
 3                (c)    If the Non-Party fails to seek a protective order from this court
 4   within 14 days of receiving the notice and accompanying information, the Receiving
 5   Party may produce the Non-Party’s confidential information responsive to the
 6   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 7   Party shall not produce any information in its possession or control that is subject to
 8   the confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment an Agreement
19   to Be Bound” attached hereto as Exhibit A.
20         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21                PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil\
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or
                                              12              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1   information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted to

 3 the court.

 4         14.    MISCELLANEOUS
 5                14.1. Right to Further Relief. Nothing in this Order abridges the right of
 6   any person to seek its modification by the Court in the future.
 7                14.2. Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order, no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any

11 ground to use in evidence of any of the material covered by this Protective Order.

12                14.3. Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material. If a Party’s request to file Protected Material under seal is denied
16   by the court, then the Receiving Party may file the information in the public record
17   unless otherwise instructed by the court.
18         15.    FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 6, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                              13              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1   compilations, summaries or any other format reproducing or capturing any of the
 2 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

 3 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 4 legal memoranda, correspondence, deposition and trial exhibits, expert reports,

 5   attorney work product, and consultant and expert work product, even if such materials
 6   contain Protected Material. Any such archival copies that contain or constitute
 7   Protected Material remain subject to this Protective Order as set forth in Section 6
 8   (DURATION).
 9         16.   VIOLATION
10         Any violation of this Order may be punished by appropriate measures including,
11   without limitation, contempt proceedings and/or monetary sanctions.
12

13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15   DATED: June 13, 2019                   OTKUPMAN LAW FIRM
16

17
                                            By: /s/ Meghan Maertz
18                                              Roman Otkupman
                                                Meghan Maertz
19
                                            Attorneys for Plaintiff
20                                          MARIA SOTO
21   DATED: June 13, 2019                   OGLETREE, DEAKINS, NASH, SMOAK &
                                            STEWART, P.C.
22

23

24                                          By: /s/ Nicole R. McAtee
                                                Linda Claxton
25                                              Nicole R. McAtee
26                                          Attorneys for Defendant
                                            REMINGTON COSTA MESA
27                                          EMPLOYERS, LLC
28
                                             14              Case No. 8:18-cv-02012 JLS (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 1                    ATTESTATION REGARDING SIGNATURES
 2         I, Nicole R. McAtee, attest, pursuant to L.R. 5-4.3.4(a)(2)(i), that all
 3   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
 4   content and have authorized the filing.
 5                                                  By: /s/ Nicole R. McAtee
                                                        Nicole R. McAtee
 6

 7

 8
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10
             June 14, 2019
     DATED: _________________
11

12

13
                                               _________________________________
14                                             JOHN D. EARLY
15
                                               United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              15              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,   _____________________________            [print    or    type    full    name],     of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was issued
 6   by the United States District Court for the Central District of California on June 14,
 7   2019 in the case of Maria Soto v. Remington Costa Mesa Employers, LLC, Case
 8   No. 8:18-cv-02012 JLS (JDEx)]. I agree to comply with and to be bound by all the
 9   terms of this Stipulated Protective Order and I understand and acknowledge that failure
10   to so comply could expose me to sanctions and punishment in the nature of contempt.
11   I solemnly promise that I will not disclose in any manner any information or item that
12   is subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with

21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
     Date: ______________________________________
24

25   City and State where sworn and signed: _________________________________

26
     Printed name: _______________________________
27
     Signature: __________________________________
28
                                              16              Case No. 8:18-cv-02012 JLS (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
